Ford, Judge:
The appeals for reappraisement listed in schedule “A,” annexed hereto and made a part hereof, are directed against the appraiser’s action in determining the proper dutiable value of certain tape recorders, exported from Norway.
When this matter was first brought to trial, counsel for plaintiff introduced into the evidence as plaintiff’s exhibit 1, a commission executed by Vedbjorn Tandberg, managing director of Tandbergs Radiofabrikk AS, the manufacturer of the involved tape recorders. The cases were subsequently continued for the purpose of arriving at an area of agreement for the stipulation of certain facts, or in the event that a stipulation could not be entered into based upon said agreed facts, that additional evidence would be adduced.
After appearing on the docket a number of times, counsel for plaintiff submitted these cases on the record as made.
A review of the record as made indicates that the evidence adduced by the commission, received in evidence as plaintiff’s exhibit 1, does not contain sufficient facts to establish the necessary elements of value under the provisions of section 402 of the Tariff Act of 1930, as amended. Therefore, plaintiff has failed to overcome the presumption of correctness attaching by law to the finding of value by the appraiser, 28 U.S.C., section 2633.
*565Accordingly, I bold the value found by the appraiser to be the correct dutiable value of the merchandise covered by the appeals listed in schedule “A,” annexed hereto and made a part hereof.
Judgment will be rendered accordingly.